SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.
*64Anna P. Castro, pro se and in forma pauperis, appeals from an order of the district court granting summary judgment to defendant dismissing the complaint pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., alleging racial and sexual discrimination. The district court properly dismissed the claims where plaintiffs submissions included only conclusory and vague allegations, and where the court had provided pro se plaintiff with an explanation of the nature and consequences of a summary judgment motion.
We affirm the judgment of the district court.